Citation Nr: 1226980	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability secondary to service-connected right knee strain, left knee strain, and right ankle strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.B.


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to February 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the VA RO in Portland, Oregon.  

A Board hearing was held before the undersigned in March 2011.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence to support his claim.  In April 2011, the Veteran's representative submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate this claim on the merits, additional development is required.  

I. AOJ Review of Evidence

Since the last adjudication of this claim by the AOJ in August 2010, additional records have been added to the file, but have not been considered by the AOJ.  The Veteran's virtual (electronic) claims file contains relevant VA treatment records dated in 2011 and 2012.  The Veteran's representative also submitted relevant private treatment records in April 2011.  None of these records were considered in the August 2010 Supplemental Statement of the Case, and the Veteran has not submitted a waiver of AOJ review of these records.  See 38 C.F.R. § 20.1304(c) (2011).  On remand, this evidence should be considered by the AOJ.  

II. VA Examination

The Veteran contends that he has a low back disability that is secondary to his service-connected right knee strain, left knee strain, and right ankle strain.  

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Private and VA treatment records during the appeal period show reports of low back pain, as well as diagnosed back disabilities such as spinal stenosis, lumbar spondylosis, spondylolisthesis, and herniated nucleus pulposus.  Thus, there is competent evidence of a current disability, which satisfies the first McLendon element.  

There is also an indication that current low back complaints may be related to the service-connected knee and right ankle disabilities, but insufficient competent medical evidence on file for VA to make a decision on the claim, thereby satisfying the remaining McLendon elements and triggering VA's duty to obtain an examination.  For example, a May 2011 VA orthopedic note indicates that the Veteran had chronic low back pain significantly aggravated by his gait abnormalities from his knees.  However, a May 2012 VA orthopedic surgery consultation note indicates that after the Veteran had a right total knee replacement a month previously, with his gait changes and lack of activity, his back problems had resolved.  Hence, on remand a VA examination should be conducted and an etiological opinion obtained regarding any low back disability.

III. Treatment Records

The file contains a compact disc that reportedly contains X-rays of the Veteran's knee taken by Kaiser Medical.  However, as discussed at the hearing, the disc is not readable.  Board Hearing Tr. at 5-6.  While the Veteran has submitted some medical records from The Kaiser Foundation Hospital, no records of knee X-rays from that facility are in the file.  As such, there may be additional relevant records available from Kaiser Medical.  The Veteran should be asked on remand to provide full dates of any treatment by Kaiser Medical and to provide a VA Form 21-4142, Authorization and Consent to Release Information to VA, for this treatment.  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain all of the Veteran's treatment records from Kaiser Medical.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

2.  After the development requested in item (1) is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed low back disability.  The entire claims file (i.e. both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any low back disability present.  For each low back disability identified, the examiner should also address the following questions:

(a.) Is it at least as likely as not (50 percent or greater) that the Veteran's low back disability is causally related to his service-connected right knee strain, left knee strain, and/or right ankle strain?  

(b.) Is it at least as likely as not (50 percent or greater) that the Veteran's low back disability was aggravated beyond the normal course of the condition by his service-connected right knee strain, left knee strain, and/or right ankle strain?  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal taking into consideration the evidence received since the last adjudication of this claim.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



